Citation Nr: 0307842	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-08 762A	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependent's Educational Assistance under Title 
38, United States Code, Chapter 35.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The appellant, the daughter of a veteran who had active 
service from March 1965 to December 1976, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The appellant was born on July [redacted]
, 1971, and attained the 
age of 26 in July 1997.  

3.  The appellant's claim for Dependent's Educational 
Assistance was received in January 2002.  


CONCLUSION OF LAW

The requirements for Dependent's Educational Assistance under 
Title 38, United States Code, Chapter 35 have not been met.  
38 U.S.C.A. §§ 3512, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 21.3040, 21.3041 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

The RO fail to address the VCAA.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the law, and not the underlying facts or development of 
the facts are dispositive in a manner, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive).  

In this case, the Board finds that this case involves the 
application of law to undisputed facts and that those facts 
have been completely developed by the RO.  More specifically, 
this case involves the application of law pertaining to 
eligibility for Chapter 35 educational assistance to facts 
which include the date the veteran was notified of his 
dependent's eligibility for Chapter 35 benefits, the date of 
the appellant's birth and the date her application for 
educational assistance was received.  Since these factual 
matters are uncontroverted, the Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.  

The record reflects that the veteran was granted service 
connection for post-traumatic stress disorder by a rating 
decision dated in September 1993.  A 30 percent evaluation 
was assigned at that time.  A rating decision dated in 
November 1994 increased the evaluation for the veteran's PTSD 
from 30 percent to 100 percent effective March 24, 1994.  A 
rating decision dated in August 1996 denied entitlement to 
Dependent's Educational Assistance (DEA) under Title 38, 
United States Code, Chapter 35 on the basis that the evidence 
did not show that the veteran currently has total service-
connected disability that was permanent in nature.  The 
veteran was notified of that decision and of his appellate 
rights by a letter dated in September 1996.  An appeal was 
not filed.  

In March 1999, the veteran's representative requested a claim 
for a permanent and total evaluation for the veteran's PTSD 
for purposes of establishing entitlement to educational 
benefits for the veteran's children.  In March 1999 the 
veteran was notified that he had been granted a permanent and 
total disability evaluation effective November 23, 1998, the 
date of the most recent VA examination.  

The appellant's birth certificate shows that she was born on 
July [redacted]
, 1971, and thus attained the age of 26 in July 1997.  

Under VA laws and regulations the period of eligibility for 
an individual eligible for DEA benefits is the period 
beginning on the person's 18th birthday and ending on the 
person's 26th birthday.  38 U.S.C.A. § 3512(a); 21.3041(a), 
(c).  However, no person is eligible for educational 
assistance who reached his or her 26th birthday on or before 
the effective date of a finding of permanent, total service-
connected disability.  38 U.S.C.A. § 3512(a)(3); 38 C.F.R. 
§ 21.3040(c).  

Based on the facts presented in this case with the laws set 
forth above, it is apparent that the appellant is not 
entitled to DEA benefits.  The veteran was notified of the 
decision to grant his claim for permanent and total 
disability in March 1999, effective November 23, 1998, a 
point in time after the appellant reached the age of 26 in 
July 1997.  When the appellant submitted her application for 
DEA benefits in January 2002 the RO had no choice but to deny 
her claim based on the fact that she was over 26 years of age 
at the time the veteran was awarded a permanent and total 
disability rating.  

In statements from the appellant she has expressed an 
understanding of the age limitation regarding her claim for 
educational assistance under Chapter 35.  However, the 
appellant explained the hardship of living with and 
supporting her father during the years she was "eligible" 
between age 18 and 26.  She also suggests that had the VA 
acted in a more timely manner in the veteran's case this 
would not be an issue.  Lastly, she expressed concern 
regarding the eligible age limits the VA has established.  

With respect to the appellant's contentions, the Board would 
observe that while the veteran had previously established 
entitlement to a 100 percent evaluation for his PTSD by a 
rating action in November 1994, eligibility for DEA benefits 
was specifically denied by the RO in an August 1996 decision; 
the veteran did not timely appeal this determination.  
Further, it was then not until March 1999 when a request was 
made to determine whether the veteran's service-connected 
PTSD was permanent and total.  The RO addressed that issue 
and granted benefits within one week of the request.  Thus 
there does not appear to be any delay on the part of the RO 
in addressing the claim for a permanent and total disability 
rating.  With respect to the eligibility limits for DEA 
benefits, the eligibility requirements for DEA benefits are 
set forth in statutes enacted by Congress, not the VA, and 
neither the RO nor the Board is free to disregard laws 
enacted by Congress and regulations promulgated by the VA.  
38 U.S.C.A. § 7104(a), (c).  Accordingly, basic eligibility 
for DEA benefits under Chapter 35 is not established.  




ORDER

Basic eligibility to education benefits under Title 38, 
United States Code, Chapter 35, is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


